Case 8:19-cr-00061-JVS Document 366 Filed 10/27/20 Pagelofi Page ID #:5570
H. Dean Steward SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672
949-481-4900
Attorney for Defendant Michael J. Avenatti

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES CASE NUMBER:

SA-CR-19-61-JVS
PLAINTIFF(S)

Vv.

 

MICHAEL J. AVENATTI NOTICE OF MANUAL FILING
OR LODGING

 

DEFENDANT(S).
PLEASE TAKE NOTICE:

Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually Filed [] Lodged: (List Documents)

Response to court order

 

Reason:

C] Under Seal

In Camera

CI Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
C] Per Court order dated:

| Other:

10-27-20 H. Dean Steward

Date ——~— Attorney Name

Michael J. Avenatti

 

Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).

 

G-92 (05/15) NOTICE OF MANUAL FILING OR LODGING
